         Case 2:20-cv-00059-SCJ Document 36 Filed 07/14/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA

  GRACE LAVENDER individually and Case no. 2:20-cv-00059-RWS
  on behalf of all others similarly situated,

               Plaintiff,

  v.

  AMERICAN RESIDENTIAL
  SERVICES, LLC,

               Defendant.


                             NOTICE OF SETTLEMENT

       Plaintiff Grace Lavender gives notice that the parties have reached an

agreement in principle to settle this action, and requests that the Court stay all

pending deadlines for thirty days to allow the parties to document the settlement

and file dismissal papers.

Dated: July 9, 2020                     /s/ Tristan Gillespie
                                        Tristan Gillespie, Esq. (Ga Bar No. 268064)
                                        5150 College Farm Rd.
                                        John’s Creek, GA 30022
                                        Telephone: (404) 276-7277
                                        Gillespie@tristan@gmail.com

                                        Avi R. Kaufman
                                        kaufman@kaufmanpa.com
                                        KAUFMAN P.A.
                                        400 NW 26th Street
                                        Miami, FL 33127
                                        Telephone: (305) 469-5881

                                        Attorneys for Plaintiff
        Case 2:20-cv-00059-SCJ Document 36 Filed 07/14/20 Page 2 of 2




                          CERTIFICATE OF SERVICE

      I certify that on July 9, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.

                                        /s/ Tristan Gillespie
                                        Tristan Gillespie, Esq. (Ga Bar No. 268064)




                                           2
